EXHIBIT &
                                                                  53rd at Third
                                                                  885 Third Avenue
                                                                  New York, New York 10022-4834
                                                                  Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                  www.lw.com

                                                                  FIRM / AFFILIATE OFFICES
                                                                  Beijing         Moscow
                                                                  Boston          Munich
                                                                  Brussels        New York
                                                                  Century City    Orange County
                                                                  Chicago         Paris
                                                                  Dubai           Riyadh
                                                                  Düsseldorf      Rome
                                                                  Frankfurt       San Diego
October 12, 2018                                                  Hamburg         San Francisco
                                                                  Hong Kong       Seoul
                                                                  Houston         Shanghai
                                                                  London          Silicon Valley
VIA EMAIL                                                         Los Angeles     Singapore
                                                                  Madrid          Tokyo
David J. Butler                                                   Milan           Washington, D.C.

Morgan Lewis
1111 Pennsylvania Avenue, NW
Washington, D.C. 20004


Re:    National Association for the Advancement of Colored People,
       Spring Valley Branch v. East Ramapo Central School District, No. 17 Civ. 8943

Dear Counsel:

        This letter responds to the District’s September 18, 2018 letter regarding the deficiencies
in the District’s document production.

       Plaintiffs’ March 9, 2018 Document Request

        As discussed during the September 20, 2018 Status Conference before Judge McCarthy
and the September 26, 2018 meet and confer between the parties, Plaintiffs agreed to narrow the
March 9, 2018 Request for Production in good faith to address the concerns the District raised in
its September 18, 2018 letter. Although Plaintiffs and the Court clearly articulated the narrowed
request during the September 20, 2018 Status Conference, and Plaintiffs once again repeated that
narrowed request during the parties’ September 26, 2018 meet and confer, the modified request is
set forth in writing below:

           x    “All document productions You made to or received from any party or non-party
                in the matter of Montesa et al. v. Schwartz et al., No. 12. Civ. 6057 (S.D.N.Y.)
                related to: (1) any named Plaintiff in the NAACP, Spring Valley Branch v. ERCSD,
                No. 17 Civ. 8943 (S.D.N.Y.) matter; (2) the individuals likely to have discoverable
                information that Plaintiffs may use to support their claims or defenses as identified
                in Plaintiffs’ August 10, 2018 Initial Disclosures served on August 10, 2018, in the
                NAACP, Spring Valley Branch v. ERCSD, No. 17 Civ. 8943 (S.D.N.Y.) matter; or
                (3) any witnesses You intend to call as a witness or depose in the NAACP, Spring
                Valley Branch v. ERCSD, No. 17 Civ. 8943 (S.D.N.Y.) matter. This request
October 12, 2018
Page 2




                        includes, but is not limited to, documents that You have produced, documents You
                        received, documents not currently in Your possession, and/or documents in ‘cold
                        storage.’”

          Please confirm by October 15, 2018 that the District intends to comply with this request.

          Text Message and Social Media Documents

          It       is      Plaintiffs’   understanding    that   ERCSD_GROSSMAN_00000490-503,
ERCSD_GROSSMAN_00000742-796, and ERCSD_Boe_00000075-1824 is the entirety of the
District’s production reflecting text and social media documents. The District represented that
these are conversations “over the social media text communication service ‘whatsapp.’” (Sept.
18, 2018 Ltr.). Did the District only search for WhatsApp communications, or did it search for
other texts and/or social media communications? Further, all three documents appear to be taken
from one custodian, Mr. Grossman, including ERCSD_BoE_00000075: the conversation starts
when Mr. Grossman was added to the communication (ERCSD_BoE_00000075 (noting that a
number “added you” on November 3, 2015)) and stops when Mr. Grossman stopped being a part
of the whatsapp communication (ERCSD_BoE_00001728 (noting that “You left” on April 30,
2018 and showing no messages until a number “added you” on May 30, 2018)). How did the
District process and produce such communications? For example, if the District collected a
WhatsApp message from one custodian, would that custodian’s messages be condensed into one
single file? Or, if the District collected WhatsApp messages from multiple custodians, did it merge
collected data from multiple custodians into one single document?

         In the District’s September 18, 2018 letter, you state that you conducted “thorough
interviews of all third party subpoena recipients” and determined that “they do not possess any
further responsive documents from social media or text messaging services.” (Sept. 18, 2018 Ltr.).
However, it is Plaintiffs’ understanding that at least some of the third party subpoena
recipients have social media accounts, such as Facebook and Twitter.                    See, e.g.,
https://twitter.com/AronWieder (Mr. Wieder’s twitter account). Furthermore, on information and
belief, it is likely that Mr. Berkowitz communicated through texts with members of the private
school community as witnesses at Board meetings. Please confirm whether or not this is the case.
In addition, please confirm whether the District or any vendor actually searched and/or collect any
of the third party subpoena recipients’ computers, cell phones, or any other potential source of
relevant documents to confirm that they did “not possess any further responsive documents from
social media or text messaging services?”

          Improper Document Collection

        In the District’s September 18, 2018 letter, you state that “[t]he documents produced by
Mr. Wieder were collected from him directly and produced to you as we received them. Mr.
Wieder is neither a party to this case nor an employee or agent of the District. As a third party,
the effort to collect responsive documents from Mr. Wieder in this manner was appropriate and
proportional.” (Sept. 18, 2018 Ltr.).
October 12, 2018
Page 3




        The District seems to indicate, then, that third party document collections were performed
differently than party document collections. The District previously represented during meet and
confers that it conducted a forensic document collection for all custodians. The documents
produced by the District suggest otherwise. It is Plaintiffs’ understanding that the District did not
conduct a forensic document collection for at least Mr. Wieder, as Mr. Wieder admitted during his
deposition on October 10, 2018. Moreover, Mr. Wieder testified that District’s counsel provided
Mr. Wieder with a different applicable date range than the one in Plaintiffs’ March 15, 2018
Amended Requests for Productions, namely from January 1, 2005 through the present. Finally,
Mr. Wieder testified that, although he has four email accounts, he only searched his Yahoo email
account and did not search his Rockland County email account, his NYSHA, Inc. account, or his
personal gmail account. He explained that this was because he did not send or receive any emails
from or to those accounts that were responsive to Plaintiff’s subpoena, as limited by his attorney’s
instructions. Although his attorney instructed him at his deposition not to disclose the content of
those instructions, it is apparent from discovery in this case that Mr. Wieder did indeed send and
receive responsive materials from at least one of the accounts that he did not search. See, e.g.,
ERCSD_WIEDER_00000001 (e-mail from aronbwieder@gmail.com). As such, Plaintiffs
demand that Mr. Wieder, and the other third party subpoena recipients, perform a reasonable
search of all of his email accounts (and anywhere else that he might possess responsive
documents),1 for all documents responsive to Plaintiffs’ as-issued subpoena.

          District’s Search Terms

       In order to fully address the sufficiency of the District’s document collections and
productions, please provide Plaintiffs by October 15 with the full list of search terms the District
applied to its own documents and to third party documents. Please provide Plaintiffs with the
terms exactly as they were applied, including any term limiters, or date range or custodian limiters.

          Communications Relating to Other Public Office

        Plaintiffs do not understand your concern regarding “documents relating to public offices
other than the school board.” (Sept. 18, 2018 Ltr.). It is our understanding that you claim that
such documents would not be relevant to this matter. That is not the case. Such information is
relevant to the existence of slating organizations and/or the extent to which minority voters or
candidates are able to participate in the slating process.

       Specifically, evidence of the existence of a slating mechanism and access (or lack thereof)
of minorities to that mechanism is one of the factors considered in Section 2 Voting Rights Act
cases. See Goosby v. Town Bd. of Hempstead, N.Y., 180 F.3d 476, 491 (2d Cir. 1999) (citing

1
  Mr. Wieder testified that he also did not search any of his computers, mobile devices, or hard
copy files because those areas would not have contained responsive documents pursuant to the
limitations imposed by his attorney on Plaintiffs’ subpoena. To the extent that the District’s
attorneys instructed Mr. Wieder to limit his search in ways not agreed to by the parties or ordered
by the Court, Plaintiffs demand that Mr. Wieder perform a reasonable search of all areas where
he may possess documents responsive to Plaintiffs’ as-served subpoena.
October 12, 2018
Page 4




Thornburg v. Gingles, 478 U.S. 30, 44-45 (1986)). Information regarding Board members’ other
public offices is relevant because it specifically relates to the existence of an influential non-
governmental organization that assures those members a seat on the Board as well as other public
positions.

        Cognizant of the relevance of documents and communications related to other public
offices, Plaintiffs’ March 15, 2018 Amended Request for Production specifically requested
“communications and documents relating to each Board Member’s candidacy or application for or
receipt of any public office. . . .” (March 15, 2018 Plaintiffs’ Amended Request for Production)
(emphasis added). The Court indicated that such a narrowed request is acceptable during the
September 20, 2018 Status Conference.

          Date Range

        In the District’s September 18, 2018 letter, you state that “[t]he third party subpoena
recipients’ records were searched for documents going back to 2012.” (Sept. 18, 2018 Ltr.). It is
Plaintiffs’ understanding that the District has failed to search for and does not intend to produce
any documents created before 2012. If so, the District’s limitation is inappropriate for many
reasons.

        Documents and communications prior to 2012 are relevant and highly probative under
several of the Senate factors. First, such documents relate to the Board’s procedural and
substantive responsiveness to the particularized needs of the minority community prior to 2012.
See Goosby, 180 F.3d at 491-92 (citing Gingles, 478 U.S. at 45). Second, such documents relate
to the “the extent to which minority group members bear the effects of past discrimination in
areas such as education, . . . which hinder their ability to participate effectively in the political
process.” Id. at 491 (citing Gingles, 478 U.S. at 44-45) (emphasis added). Third, they are also
relevant to the “use of overt or subtle racial appeals in political campaigns.” Id. Finally, Plaintiffs
are perplexed by the District’s objection to documents and communications prior to 2012 when
one of the factors courts consider is “the history of voting-related discrimination.” Id.
(emphasis added).

      We are available to meet and confer on the issues discussed above at the District’s earliest
convenience. Given the number of upcoming depositions in this matter and the importance of
promptly resolving these disputes, Plaintiffs request that the District respond to this letter no later
than Monday, October 15, 2018.

                                               Sincerely,


                                               _____________________
                                               Claudia T. Salomon
